Citation Nr: 1423252	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-49 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for sleep apnea prior to December 5, 2012.

3.  Entitlement to a rating in excess of 30 percent for sleep apnea from December 5, 2012 to January 22, 2013.

4.  Entitlement to a rating in excess of 50 percent for sleep apnea, from January 23, 2013 forward.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant his spouse and his pastor


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.   

In November 2010 and February 2013, the Veteran testified at hearings before Decision Review Officers (DRO).  The transcripts of the hearings are associated with the claims file and have been reviewed.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

In March 2014, the Veteran's attorney submitted additional evidence along with a waiver of RO review of the newly submitted evidence.  




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psychiatric disorder has reflected mild to moderately severe symptomatology, with disturbances in sleep, some irritability, paranoia, anxiety and a low tolerance for frustration.  

2.  At no point during the appeal has the Veteran's psychiatric disorder caused suicidal or homicidal ideation; obsessional rituals which interfere with his routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  The Veteran has not had delusions or hallucinations, or other gross impairment in thought processes.  Nor has the Veteran exhibited symptoms on par with the level of severity contemplated in these examples.

3.  Prior to October 28, 2011, the Veteran's service-connected sleep apnea was not shown to result in persistent day-time hypersomnolence, and did not require the use of a breathing assistance device.

4.  From October 28, 2011, VA determined that the Veteran needed a CPAP machine to treat his sleep apnea.

5.  At no time since the grant of service connection has the Veteran's sleep apnea resulted in chronic respiratory failure or tracheostomy.

6.  For the period prior to October 28, 2011, the Veteran's combined disability rating was less than 70 percent, and he did not have single disability rated as 60 percent disabling; the schedular percentage requirements for TDIU were not met.

7.  For the period beginning on October 28, 2011, the Veteran's combined disability rating is 80 percent, with both disabilities rated as 50 percent disabling; the schedular percentage requirements for TDIU are met.

8.  For the entire period on appeal, the Veteran's service-connected disabilities have not precluded him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Prior to October 28, 2011, the criteria for a compensable initial rating for sleep apnea were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).

3.  From October 28, 2011, the criteria for an initial rating of 50 percent for sleep apnea have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).

4.  From October 28, 2011, the criteria for an initial rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).

5.  For the entire period on appeal, the criteria for entitlement to TDIU have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to sleep apnea, this appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In June 2008, July 2011, and February 2013 letters, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has obtained the Veteran's VA, Social Security Administration (SSA), Vet Center and other post-service medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at two RO hearings and he has submitted medical opinions in support of his claim.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal and he has done so. 
With respect to the aforementioned RO hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO officials noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD

The Board has considered the full history of the Veteran's PTSD.  The record reflects that the Veteran had service in Korea.  A November 1998 rating decision granted the Veteran service connection and a 30 percent rating for PTSD.  An April 2008 Board decision granted the Veteran an increased rating of 50 percent for his PTSD.  The Veteran's current claim for a rating in excess of 50 percent for PTSD was received in June 2008.  

At his November 2010 and February 2013 hearings, the Veteran testified that he had worked the third shift so that he did not have to deal with people.  He stated that he lost that job because he got angry with his supervisor.  The Veteran asserted that he had panic attacks and short-term memory loss due to his PTSD.  At the November 2010 hearing the Veteran's wife, a psychologist, reported that the Veteran was very paranoid and easily frustrated.  She said that the Veteran's GAF was between 40 and 50, and opined that there had been a marked decline in the Veteran's condition since he had been fired from his job.  At the February 2013 hearing the Veteran's wife opined that the Veteran was unable to be gainfully employed due to his PTSD.  She noted that he has a great deal of trouble keeping his schedule and organizing his thoughts.  She reported that he had problems with memory, paranoia and irritability due to his PTSD.   

In an April 2008 letter, the Veteran's wife stated that the Veteran had had disagreements with his immediate supervisor.  She reported that he was under stress and had memory loss.  She stated that the Veteran was suspicious, jealous, fearful and avoidant in some social situations.  She indicated that the Veteran had a GAF of 55.  In a November 2010 letter, the wife stated that the Veteran had depression, sleep disturbance, memory loss, panic attacks, hypervigilance and paranoia due to his PTSD.  She said that the Veteran's GAF was 45.  In an August 2011 letter, the wife stated that the Veteran cannot sleep because of constant fear and worry.  She said that his GAF was between 55 and 60.

A February 2008 letter from a social worker at the Milwaukee Vet Center states that the Veteran had difficulty interacting with others and was increasingly anxious due to his PTSD.  In September 2009, the social worker stated that the Veteran's had become more anxious and had withdrawn more from social interaction.  In a February 2013 letter, the social worker stated that the Veteran was working on a college diploma and that this effort has met with major challenges.  She said that the Veteran had not been able to obtain employment and she thought that this would always be a challenge for him.  She noted that he identified issues of communication, isolation and withdrawal to manage conflictual times.  In a July 2013 letter, the social worker noted that the Veteran had not held any employment since 2009 and that he had been terminated because of issues related to interacting with other personnel.  She reported that though the Veteran had been successful in completing a technical degree, it required a tremendous amount of support, including note-takers and tutors.  She stated that the Veteran was cooperative in treatment and seemed motivated, but that he frequently forgot his appointments.  The Veteran explained the absences as times where he was withdrawn and finding it difficult to come in.  

The Vet Center counseling notes in November 2010 reveal that the Veteran reported some sleeping difficulties and difficulty with concentration and memory.  He reported continued effort to locate employment without success.  The social worker noted some increased levels of anxiety apparent.  A March 2011 Vet Center note reveals that the Veteran had had a rather stressful several weeks.  He had been put on medication to assist with sleep and depression.  He reported relationship difficulties with his spouse and stated that he was experiencing what appeared to be anxiety attacks.  He reported that school was a challenge for him and he had failed one of his classes.  He stated that his biggest challenge is that it was difficult for him to focus and concentrate.  The Veteran appeared fatigued.  

In a January 2013 letter, Dr. A.I., stated that the Veteran had stable, but chronic, symptoms (of PTSD).  She stated that the Veteran has considerable difficulties engaging with a crowd of people, paranoia, sleep disturbance and low frustration tolerance.  She opined that the Veteran is unable to maintain gainful employment and that this was exemplified by his education pursuits where the Veteran required a number of accommodations that he would be unlikely to receive in the workplace.  

Dr. A.I.'s records are dated from January 2011 to February 2013.  On initial assessment the Veteran had good hygiene and eye contact.  He was oriented times three.  His speech was slow.  Thought content examination revealed mild paranoia and thought process was circumstantial.  The Veteran's mood was bad and his affect was euthymic.  The Veteran remembered 4/5 in one minute and 2/5 in three minutes.  He remembered 5/5 with cues.  The Veteran had no suicidal or homicidal intent or plan.  Current GAF was noted to be from 55 to 60.  The treatment records revealed good hygiene and grooming, but also noted constricted affect and paranoia.  Other times the Veteran's affect was euthymic.  

The Veteran's attorney submitted a private medical opinion dated in February 2014.  Dr. I. V. stated that she first had an opportunity to evaluate the Veteran in November 2013.  She reported that the Veteran was in a depressed and paranoid state.  She noted that the Veteran had concentration problems such as being able to get his degree, but it required special accommodations.  She stated that the Veteran's lack of sleep and his anxiety caused him to be extremely irritable and to have a low tolerance for frustration.  It was noted that the Veteran did not do well around crowds of people.  It was Dr. I.V.'s opinion that the Veteran is not stable for gainful employment.  She feared that if the Veteran was forced into employment that it would significantly worsen his health conditions that he had worked so hard on improving.  She did not think that the Veteran would be able to participate in a full time position that involved him working with others, difficult supervisors and additional stressors.  She opined that since the Veteran had a history of suicidality, there was a very high probability that if he got overwhelmed those thoughts would recur, and he might attempt suicide.

On VA examination in July 2008, the Veteran stated that he got along with clients and coworkers, but he sometimes had verbal conflicts with his supervisor.  He reported an improving relationship with his wife and a pretty good relationship with his children.  Socially, he liked going to the theater with his wife.  He described having three true friends and a bunch of associates through the Veteran's Center.  He denied a recent history of violence, assaultiveness, or suicide attempts.  Overall the Veteran described a fairly good current psychosocial functional status.  Examination revealed that there was no impairment of thought process or communication.  There were no delusions or hallucinations.  Eye contact and interaction in the session were within normal limits.  The Veteran denied suicidal or homicidal thoughts and he endorsed a good history of maintaining minimal personal hygiene and other basic activities of living.  He endorsed some short-term memory problems.  He denied obsessive or ritualistic behaviors and panic attacks.  He described that he could get depressed, but he had learned to cope with situations.  The Veteran described some situational anxiety about his employment.  He denied impaired impulse control.  The examiner diagnosed mild PTSD and assigned a GAF of 63.  

The Veteran underwent another VA psychiatric examination in July 2009.  He reported that he was terminated from his job in February 2009.  On examination the Veteran was alert and oriented, cooperative and pleasant.  Physical appearance and dress reflected excellent personal care and hygiene.  Eye contact was fair to good.  Speech was normal rate, rhythm and volume.  His mood was concerned, especially in terms of finding a job.  His affect was fairly full range.  He denied suicidal and homicidal ideation and denied hallucinations.  He endorsed long-standing paranoia.  The examiner stated that the Veteran demonstrated an entirely unremarkable mental status examination upon formal testing.  The Veteran demonstrated excellent reality, accuracy, and orientation, as well as immediate and short-term recall.  The diagnosis was chronic PTSD and the GAF was 60.  

A VA examination in August 2011 resulted in diagnoses of chronic PTSD, personality disorder, polysubstance abuse/dependence, and moderate major depressive disorder.  The Veteran's GAF was 65.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms included depressed mood, suspiciousness, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran's PTSD symptomatology limited the Veteran only in his ability to consistently appropriately interact with other personnel under stressful circumstances only in an employment situation.  The examiner noted that the Veteran was able to be in public places, including school, with other people, to travel and to function independently for the most part.  She noted that the Veteran could work in a position as a full-time counselor without the requirement of excess peer interactions that he might find stressful.  His ability to communicate was noted to be exceptional.  She noted that the Veteran had mild paranoia, but that he was functioning generally well.  

A December 2012 VA examination resulted in a diagnosis of PTSD and a GAF of 65.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's PTSD symptoms were noted to be chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran's denied thoughts of suicide or self-harm.  There was nothing to suggest gross impairment due to a formal thought, speech, or cognitive disorder.  The examiner opined that the Veteran's PTSD was in the moderate range and that the severity of symptoms had not substantially worsened since the last (August 2011) VA examination.

Most recently the Veteran was provided a VA psychiatric examination in August 2013.  His GAF was noted to be 65.  The Veteran reported that since his last VA examination he had obtained an associate's degree.  His GPA was 3.5/4.0.  The Veteran reported that he had received assistance at school in the form of note-taking and tutoring.  He was currently leading a 1-hour veteran's group one day a week.  The Veteran reported travel to Australia and records indicated recent travel to New York.  PTSD symptoms were noted to be anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was clean, well-groomed, and dressed nicely for the examination.  Personal appearance and self-care skills appeared adequate.  The Veteran's answers were logical and relevant to the questions asked.  There was no evidence of any psychosis.  Attention and concentration were good throughout the examination and memory appeared to be intact.  The Veteran denied any current suicidal ideation and denied any thought of hurting other people.  He described his mood as anxious.  Mood during the examination appeared euthymic.  The examiner opined that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The functional impairments included termination from his previous employment related to an altercation with a coworker, reduced ability to complete tasks efficiently, reprimands from his supervisor, and strained relationships.  Those functional impairments were impacted by persistent hyperarousal and persistent re-experiencing to include reduced sleep, anger and irritability, and reduced motivation.

The August 2013 VA examiner noted that in spite of the Veteran's mental health concerns, the Veteran reported generally good work performance when social interactions were limited.  He reported a good rapport with police with whom he interacted while working.  He maintained relationships with his wife, niece and her children, and his daughter.  He maintained weekly volunteer work leading a group at CVI.  He maintained recreational activities including walking and travel.  The Veteran continued to manage some financial affairs and continued to care for himself independently.  The examiner stated that given that the Veteran maintains moderate impairments in interpersonal relationships, mild impairments in attention and concentration, and mild impairments in motivation and drive, it was less likely than not that the Veteran's functional impairments due to his PTSD prohibited him from employment.  

An October 2013 VA outpatient record in the Veteran's Virtual VA folder contains a note by the Veteran's treating psychiatrist.  He noted that the Veteran's symptoms  would likely present significant challenges in a workplace setting.  The challenges were noted to be irritability and low frustration tolerance, especially with a need for continued focus and mental energy.  The Veteran reported that he generally preferred solitary activities and that it took him over 20 years to finish a college degree, which included accommodations.  The Veteran reported that he was no longer facilitating a weekly group at the Vet's Place Central.

The Veteran's currently assigned 50 percent rating is pursuant to Diagnostic Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board has considered the January 2013 opinion of Dr. A.I., and the February 2014 opinion of Dr. I. V.  These two medical providers opined that the Veteran was unable to work due to his PTSD.  Dr. I.V. based her opinion on the Veteran having a long history of suicidality.  However, a review of the Veteran's ongoing treatment records and his examinations consistently show that the Veteran denied suicidal ideation.  Consequently, the Board finds that Dr. I.V.'s opinion is based on incorrect information and is therefore of no probative value.  With regard to Dr. A.I., the Board notes that a review of her treatment records dated from January 2011 to February 2013, does not support her January 2013 opinion that the Veteran is unemployable due to PTSD.  These records do not indicate symptomatology reflective of a rating in excess of 50 percent.  There was mild paranoia and some short term recall issues, but no suicidal ideation or other severe symptoms noted.  Furthermore Dr. A.I. assigned the Veteran a GAF score of 55-60, which is only reflective of moderate symptoms, rather than the more severe symptoms which would be reflective of unemployability.  

The Board recognizes that the Veteran's wife is a psychologist and has the training necessary to provide a medical opinion.  However, the Board does not find her opinion at the February 2013 hearing that the Veteran is unemployable due to his PTSD to carry much probative weight.  Although she estimated that the Veteran had a GAF between 40 and 50, the Board notes that the medical evidence of record does not indicate that the Veteran has such serious symptoms.  According to American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe ritual obsessions, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, a review of the actual symptoms reported in the examination reports and the outpatient reports do not reveal suicidal ideation, severe ritual obsessions, or frequent shoplifting or other activities indicative of such impaired judgment.  The record also does not reveal that the Veteran has no friends.  Although this GAF range also encompasses an inability to keep a job, and the Veteran no longer has a job, the Board notes that the VA examination reports have indicated that the Veteran would be able to keep a job.  

The Veteran's psychiatric disability results in significant symptoms, including paranoia, depression, panic attacks, irritability, and anxiety.  However, the Board finds that the evidence of record indicates that the Veteran's symptoms warrant no higher than the 50 percent rating.  The Board finds that the most probative evidence of record consists of the Veteran's VA and private treatment records, as well as the five VA examination reports.  The VA examiners reviewed the Veteran's medical history and consistently found PTSD symptomology that was mild to moderate in nature, and assigned GAFs from 60 to 65.  Throughout the appeal, the Veteran has maintained fair insight and judgment.  He has had good hygiene.  Though he does experience some difficulty with relationships, he has reported having some true friends.  Overall, the Veteran's symptomatology is representative of reduced reliability and productivity.

In particular, the Board finds that August 2013 VA examination to provides a probative and detailed description of the Veteran's PTSD symptoms.  The VA examiner noted that in spite of the Veteran's mental health concerns, the Veteran reported generally good work performance when social interactions were limited.  He maintained relationships with his wife, niece and her children, and his daughter.  He maintained weekly volunteer work leading a group at CVI.  He maintained recreational activities including walking and travel.  The Veteran continued to manage some financial affairs and continued to care for himself independently.  The examiner stated that given that the Veteran maintains moderate impairments in interpersonal relationships, mild impairments in attention and concentration, and mild impairments in motivation and drive, it was his opinion that the Veteran's functional impairments due to his PTSD did not prohibit him from employment.

The Veteran's symptoms have not reflected that there are deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has consistently denied suicidal ideation.  There is no evidence of obsessional rituals that are interfering with the Veteran's routine activities.  Although he has reported paranoia, panic attacks, and feelings of depression, there is no evidence that such symptoms are near-continuous, such that it would affect his ability to function independently, appropriately and effectively.  The most probative evidence of record does not reveal poor impulse control, and there is no evidence of periods of violence.  At no point has the Veteran indicated that he experiences spatial disorientation, or that he is neglectful of his personal appearance and hygiene.  Nor does the Veteran experience other symptoms that are on par with the level of severity contemplated by the symptoms listed in the higher ratings.

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD have not met the criteria for a rating in excess of 50 percent at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  (citing  Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected PTSD.  All the Veteran's symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria; or are "like or similar to" the schedular rating criteria (see Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992)).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  38 C.F.R. § 4.130.  There is no indication that the Veteran's service-connected psychiatric disability resulted in any hospitalization or marked interference with employment.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected psychiatric disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

III.  Sleep Apnea

The October 2011 rating decision on appeal granted the Veteran service connection for sleep apnea.  The RO assigned a noncompensable rating for sleep apnea, effective from February 9, 2011.  In January 2013, the RO granted the Veteran a higher staged rating of 30 percent for his sleep apnea, effective from December 5, 2012.  A July 2013 rating decision granted the Veteran a 50 percent staged rating, effective from January 23, 2013.  

The Veteran asserted on his February 2012 notice of disagreement that he was prescribed a CPAP machine by VA on October 28, 2011.  At the February 2013 hearing the Veteran reported that he had recently been issued a CPAP machine.  

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

On VA examination in April 2011 the Veteran was noted to have sleep apnea.  He denied daytime hypersomnolence.  The examination revealed no tendency to hypersomnolence.

The Veteran was provided a VA sleep study on June 11, 2011.  The examiner noted that the Veteran had difficulty tolerating a CPAP mask and that the Veteran might need to undergo desensitization to CPAP if positive pressure was felt to be the best option of treatment for him.  

The VA treatment records are not completely clear as to when VA medical clinicians decided that the Veteran required the use of a CPAP machine to treat his sleep apnea.  The records indicate that the Veteran was put through a CPAP desensitization program on October 28, 2011.  The program notes state that the Veteran did well and that he was looking forward to getting his CPAP unit.  The Board recognizes that the Veteran did not receive a CPAP at that time and that a December 2012 VA medical examination reports states that the Veteran did not require the use of a breathing assistance device such as a CPAP machine.  However, this same report states that from a functional perspective he likely needed the CPAP since June 2011 and it was unknown why the Veteran had not obtained the CPAP machine. 

Given that the Veteran was put through the CPAP desensitization program on October 28, 2011, this would indicate that at that time VA clinicians believed that the Veteran required the use of CPAP for treatment of his sleep apnea.  The Veteran's statement at that time that he was looking forward to receive that CPAP machine further suggests that at that time VA told him to use a CPAP machine.  Finding all doubt in favor of the Veteran, the Board finds that VA medical clinicians determined on October 28, 2011 that the use of a CPAP machine was required to treat the Veteran's sleep apnea.  Accordingly, a 50 percent initial rating for sleep apnea is warranted from October 28, 2011.  

The Board finds that although the December 2012 VA examiner stated that from a functional perspective the Veteran needed a CPAP machine since June 2011, the VA treatment notes from June 2011 indicate that a CPAP was not needed at that time.  The most probative evidence of record indicates that a CPAP machine was not needed prior to October 28, 2011.  Furthermore, the Board notes that prior to October 28, 2011, there are statements that the Veteran did not experience daytime hypersomnolence (April 2011 VA examination report) and there are no records indicating that the Veteran experienced daytime hypersomnolence.  Consequently, the Veteran did not meet the criteria for a compensable rating for sleep apnea prior to October 28, 2011.  

At no time since the grant of service connection for sleep apnea has the Veteran experienced sleep apnea with chronic respiratory failure or requiring a tracheostomy.  Accordingly, the Veteran is not entitled to a compensable initial rating for sleep apnea prior to October 28, 2011, and he is entitled to a 50 percent rating, but no higher, thereafter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected sleep apnea.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His complaints of daytime hypersomnolence and use of a CPAP machine are specifically contemplated by the rating criteria.  See Thun.  In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

IV.  TDIU

The Veteran maintains that he is unemployable due to his service-connected PTSD and sleep apnea disabilities.  

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2013); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Where the above percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran is presently service-connected for PTSD rated at 50 percent disabling and for sleep apnea rated at 50 percent disabling.  Prior to October 28, 2011, the Veteran's sleep apnea was rated noncompensable.  

For the period prior to October 28, 2011, because the Veteran did not have a single service-connected disability rated at 60 percent disabling or more, and because his combined rating was less than 70 percent, the Board finds that he did not meet the minimum schedular criteria for consideration of a TDIU.  The Board adds that all of his service-connected disability ratings combined equaled less than 60 percent.  The Board further finds that referral for extraschedular consideration for this period is not warranted because the evidence of record indicates that the Veteran was not unemployable due to his service-connected disabilities.  The Veteran was employed until February 2009.  Although not employed thereafter, the medical evidence, including an April 2011 sleep apnea VA examination report, does not indicate that the Veteran's sleep apnea interfered with the Veteran's employability.  Furthermore the July 2008, July 2009 and August 2011 VA examiners did not indicate that the Veteran was unemployable due to his PTSD.  In particular the August 2011 VA examiner specifically opined that the Veteran could work in a position as a full time counselor without the requirement of excess peer interactions that he might find stressful.  

Board concludes that prior to October 28, 2011, the Veteran was not unemployable due to his service-connected disabilities.  While it appears that the Veteran was not "substantially and gainfully" employed for some of the time prior to October 28, 2011, and that the Veteran's service-connected disabilities may interfere with some types of work, his service-connected disabilities would not prevent him from obtaining work.  The sole fact that a claimant was unemployed or had difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the period beginning October 28, 2011, the Veteran's combined disability rating is 80 percent, with both service-connected disabilities rated as 50 percent disabling; therefore, the minimum schedular criteria are met.  The question remaining, therefore, is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

The Board notes that none of the medical evidence since October 28, 2011 has indicated that the Veteran's sleep apnea interferes with his ability to work.  To the contrary, the December 2012 VA sleep apnea examination specifically stated that the Veteran's sleep apnea has no impact on the Veteran's ability to work.  Furthermore, an August 2013 VA sleep apnea examination report states that the Veteran's obstructive apnea condition is treated and therefore does not impact on unemployability.  The August 2013 VA examiner indicated that whether the Veteran was employable would be determined by the mental health specialist evaluation.  

As explained above, the Board has found the opinions stating that the Veteran is unemployable due to his service-connected PTSD are not considered to be probative.  The January 2013 opinion of Dr. A.I. is not supported by her treatment records dated from January 2011 to February 2013.  The February 2014 opinion of Dr. I.V. was based on the Veteran having a long history of suicidality, which is not supported anywhere in the record.  Therefore, these opinions are not considered probative of the issue of unemployability.

The most probative evidence, namely the VA and private treatment records and the VA examination reports, are indicative of moderate symptomatology due to PTSD.  Furthermore, the August 2013 VA examiner noted that in spite of the Veteran's mental health concerns, the Veteran reported generally good work performance when social interactions were limited.  He maintained relationships with his wife, niece and her children, and his daughter.  He maintained weekly volunteer work leading a group at CVI.  He maintained recreational activities including walking and travel.  The Veteran continued to manage some financial affairs and continued to care for himself independently.  The examiner stated that given that the Veteran maintains moderate impairments in interpersonal relationships, mild impairments in attention and concentration, and mild impairments in motivation and drive, it was his opinion that the Veteran's functional impairments due to his PTSD did not prohibit him from employment.

In this case the Veteran's only service-connected disabilities are his PTSD and sleep apnea disabilities.  The evidence noted above indicates that the Veteran's sleep apnea disability does not affect his employability.  It further notes that although the Veteran's PTSD affects his employability, it is not to the extent such as to make the Veteran unemployable.  Thus the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore the preponderance of the evidence is against the Veteran's claim and a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to an initial compensable rating for sleep apnea prior to October 28, 2011, is denied.

A 50 percent rating is granted for sleep apnea from October 28, 2011, subject to the law and regulations regarding the award of monetary benefits.  

Entitlement to a rating in excess of 50 percent for sleep apnea is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


